Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/531,479 CLAMP FOR A WIRE OF AN OVERHEAD LINE AND METHOD FOR TIGHTENING A WIRE OF AN OVERHEAD LINE filed on 8/5/2019.  Claims 1-10 and 12 are allowed.  

Election/Restrictions
Applicant's election with traverse of the restriction of claim 11 in the reply filed on 2/25/2021 is acknowledged.  The traversal is on the ground(s) that claim 11, which depends on claim 1 should be rejoined.  This is not found persuasive because it is improper and indefinite for a method claim to depend on an apparatus claim because it is unclear if the apparatus or the method is being claimed. Claim 11 is cancelled.  
The requirement is still deemed proper and is therefore made FINAL.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach a clamp configured to hold a wire of an overhead line having a main body having a groove for hosting the wire, the main body comprising a first and a second tapered region located in respective ends of the groove; and a first and a second spring arranged for pushing respective first and second wedges into the tapered regions in opposite directions, the wedges being arranged for 

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/10/21